DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: IDs filed on 05/13/2021 and 02/11/2022; and RCE filed on 05/12/2021 to the application filed on 07/11/2019.  The application is a CONTINUATION of Application No. 15/088,586 filed on 04/01/2016 PATENT No. 10,366,144.
Claims 1, 3-12, 14-20 are presented for examination.  Claims 1, 12, and 20 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/13/2021 and 02/11/2022 have been entered, and considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 12 20, these claims recite “…evaluating a plurality of images to identify a plurality of objects, wherein each of the plurality of images includes at least one object of the plurality of objects; based on the evaluation, determining that a first image of the plurality of images includes a greatest quantity of objects of the plurality of objects” (claim 1, lines 5-11; claim 12, lines 2-8; claim 20, lines 4-10) renders the claim is vague and indefinite, since “a first image of the plurality of images includes a greatest quantity of objects of the plurality of objects” cannot determined in case of each of the plurality of images includes one object of the plurality of objects.  Therefore, the rest limitations of claim 1 cannot occurs.
Dependent claims 3-11 and 14-19 are rejected for fully incorporating the dependencies of their bases.
Regarding claims 3 and 14, these claims recite “associating the second link to the third image with the object in the first image (claim 3, line 9 ; claim 14, line 8) renders the claim is vague and indefinite, since it is not clear “the object” refers to which objects in the first image, such as an object in each of the plurality of image or in the greatest quantity of objects.
Regarding claims 8 and 17, these claims recite “based on the evaluation, determining that no image of the second plurality of images includes a greatest quantity of objects of the second plurality of objects and that all images of the second plurality of images are of equivalent size; in response to the determining, reducing a size of each of the images…” renders the claims are vague and indefinite, since it is not clear “the evaluation” and “the determining” refers to “evaluating” and “determining” of claims 8 and 18 or independent claims 1 and 12; these claims recite “generating a conglomerate image by including each of the images with reduced size into the conglomerate image” (claim 8, line 15-16; claim 17, lines 13-14) renders the claims are vague and indefinite, since it is not clear “the image” refers to what image in the claim, such as the images in the first plurality of images, images in the second plurality of image, or reduced images.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orth, US 20040169684 and in view of Bourdev et al., US 7716157, and Britton et al., US 20040015778.
Regarding Claim 1, Orth teaches a system comprising (Orth, Abstract, disclose a system for linking images):
hardware processing circuitry (Orth, [0010]-[0011]; a processor); and
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising (Orth, [0011]; a memory storing several components executable by the processor):
associating a first link with the object of a quantity of objects in the first image, wherein the first link is directed to the second image (Orth, abstract, [0001], [0018]-[0023]; a link is added to the primary image in response to determining that a corresponding second image 123 including the component 153 provides a larger or direct view of the component);
receiving input indicating a selection of the first link in the first image (Orth, Fig. 4, [0021]; receiving a user selection of the link); and
causing the second image including the first view of the object to be displayed in response to the selection (Orth, Figs. 4-5, [0021]-[0023]; a second component/image 123 is displayed in response to user selects the link).
However, Orth does not teach evaluating a plurality of images to identify a plurality of objects, wherein each of the plurality of images includes at least one object of the plurality of objects; based on the evaluation, determining that a first image of the plurality of images includes a greatest quantity of objects of the plurality of objects; determining that at least a second image of the plurality of images includes a first view of an object of the greatest quantity of objects in the first image; determining that at least a third image of the plurality of images includes a second view of the object of the greatest quantity of objects in the first image; and associating a second link with the first view of the object in the second image, wherein the second link is directed to the third image, wherein a display order of the first view of the object and the second view of the object is determined by associating the first link with the first image and the second link with the second image.
Bourdev teaches evaluating a plurality of images to identify a plurality of objects, wherein each of the plurality of images includes at least one object of the plurality of objects (Bourdev, fig.3, boxes 304, 306, col.8, line 43 - col.9, line 20; evaluating images to identifying number of people in each of the images for searching images with number of people);
based on the evaluation, determining that a first image of the plurality of images includes a greatest quantity of objects of the plurality of objects (Bourdev, fig.3, boxes 304, 306, col.8, line 43 - col.9, line 20; searching result of a first image includes the number of people);
determining that at least a second image of the plurality of images includes a first view of an object of the greatest quantity of objects in the first image (Bourdev, fig.4, col.9, line 45 – col.10, line 53; searching a second image includes a particular person with first size);
determining that at least a third image of the plurality of images includes a second view of the object of the greatest quantity of objects in the first image (Bourdev, fig.4, col.9, line 45 – col.10, line 53; searching a third image includes a particular person with second size).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bourdev’s teaching and Orth’s teaching to include  evaluating a plurality of images to identify a plurality of objects, wherein each of the plurality of images includes at least one object of the plurality of objects; based on the evaluation, determining that a first image of the plurality of images includes a greatest quantity of objects of the plurality of objects; determining that at least a second image of the plurality of images includes a first view of an object of the greatest quantity of objects in the first image; determining that at least a third image of the plurality of images includes a second view of the object of the greatest quantity of objects in the first image, since the combination would have facilitated the user to find and link more detail image to a greatest quantity of objects in an image based on combination of search criteria, such as number of particular objects and/or size in the image as Bourdev disclosed.
Britton teaches associating a second link with the first view of the object in the second image, wherein the second link is directed to the third image, wherein a display order of the first view of the object and the second view of the object is determined by associating the first link with the first image and the second link with the second image (Britton, figures 11-13; [0041], [0083]-[0085]; a first link from an object in first image to a second image; a second link from an object in the second image to third image; displaying the first and second views when selecting first link and second link).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Britton’s teaching into Bourdev and Orth’s teaching to include associating a second link with the first view of the object in the second image, wherein the second link is directed to the third image, wherein a display order of the first view of the object and the second view of the object is determined by associating the first link with the first image and the second link with the second image, since the combination would have facilitated the user to navigate and view further detailed image of an object in an image as Britton disclosed.
Regarding Claim 4, which is dependent on Claim 3, Dollens teaches wherein the second link is associated with a location of the object in the first image (Dollens; fig.11; [0115], [0120]-[0125], [0145]-[0147]; the link is created at a location of an object in first image). The same rationale of claim 3 is incorporated herein.
Regarding Claim 5, which is dependent on Claim 3, Orth teaches the operations further comprising: associating a link with each identified object of the greatest quantity of objects in the first image, each having a respective first representation in the first image (Orth, [0001], [0021]-[0023]; in the primary image, creating links in the primary image for respectively each of components in order to link to corresponding images having larger view).
However, Orth does not teach iteratively evaluating the plurality of images to identify one or more views of each object of the greatest quantity of objects.
Bourdev teaches iteratively evaluating the plurality of images to identify one or more views of each object of the greatest quantity of objects (Bourdev, col.6, lines 48-61; col.8, lines 51-67; repeating searching through a collection of images with more detail/large size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have combined Bourdev’s teaching and Orth’s teaching to include iteratively performing the searching, since the combination would have facilitated the user to find and link to a desired candidate image based on combination of search criteria, such as number and size of each object in the image as Bourdev disclosed.
Regarding Claim 6, which is dependent on Claim 1, Orth teaches the operations further comprising: determining a category of the first image (Orth, [0027]-[0028]; determining a feature (category) of the primary image, for example, the primary image is a photograph of a sports team), and
selecting an object recognition algorithm to apply to the first image to identify the object based on the category (Orth, [0028]-[0030]; employing face recognition technology to identify each individual person within the primary image as a component, and other technology or code to recognize other objects based upon known features).
Regarding Claim 8, which is dependent on claim 1, Bourdev teaches the operation further comprising: 
evaluating a second plurality of images to identify a second plurality of objects, wherein each of the second plurality of images includes at least one object of the second plurality of objects (Bourdev, col.6, lines 48-61; col.8, lines 51-67; searching pictures with number of people and a predetermined size/dimension);
based on the evaluation, determining that no image of the second plurality of images includes a greatest quantity of objects of the second plurality of objects and that all images of the second plurality of images are of equivalent size (Bourdev, col.6, lines 48-61; col.8, lines 51-67; when there is no picture meets the search criteria of number of people and meet the predetermined size/dimension);
in response to the determining, reducing a size of each of the images of the second plurality of images by a factor equal to a total number of images in the second plurality of images (Bourdev, col.9, line 45 – col.10, line 53; searching pictures using reference image comprising reducing size of each image using “shrink” button or drag technique);
generating a conglomerate image by including each of the images with reduced size into the conglomerate image (Bourdev, fig.4; col.9, line 45 – col.10, line 53; creating reference image 412 including each of the images in shrink size);
associating links with the conglomerate image at locations in the conglomerate image corresponding to each of the reduced size images, wherein each link is directed to its corresponding image in the second plurality of images (Bourdev, col.9, line 45 – col.10, line 53; inserting tags to each reduced size objects in the reference image, wherein the tag associated to its corresponding image); and 
causing display of the conglomerate image (Bourdev, fig.4; displaying image 412).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bourdev’s teaching into Britton and Orth’s teaching to include determining that no image of the second plurality of images includes a greatest quantity of objects of the second plurality of objects and that all images of the second plurality of images are of equivalent size; reducing a size of each of the images of the second plurality of images by a factor equal to a total number of images in the second plurality of images; generating a conglomerate image by including each of the images with reduced size into the conglomerate image; associating links with the conglomerate image at locations in the conglomerate image corresponding to each of the reduced size images, wherein each link is directed to its corresponding image in the second plurality of images; and causing display of the conglomerate image, since the combination would have facilitated the user to find and link to a corresponding image based on combination of search criteria, such as number and size of each object in the image as Bourdev disclosed.
Regarding Claim 9, which is dependent on claim 1, Orth teaches the operations further comprising receiving input associated with the first link, and displaying the second image of the plurality of images at the location of the selected first link in the first image (Orth, Figs. 4-5, [0021]-[0023]).
While teaching the image of the plurality of images is larger, similar, identical, non-identical image (Orth, [0019]). However, Orth does not teach the second image is a reduced size. 
Bourdev teaches corresponding image is a reduced size image (Bourdev, col.6, lines 48-61; col.8, lines 51-67; searching image based on size of image).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bourdev’s teaching and Orth’s teaching to include displaying an image of the plurality of images corresponding to a reduced size image at the location of the selected inserted link, since the combination would have facilitated the user to find and link to a corresponding image with more detail or overview/general detail based on combination of search criteria, such as number and size of each object in the image as Bourdev disclosed.
Regarding Claim 10, which is dependent on Claim 1, Orth teaches the operations further comprising: inserting a third link at a location corresponding to the particular object in the first image, wherein the third link is directed to a stored image including a view of the particular object (Orth, abstract, figs. 2-3, [0011], [0018]-[0023]; inserting a link for a component the primary image in order to displaying a corresponding image of the component, wherein the corresponding image is larger);
receiving input selecting the third link (Orth, Fig. 4, [0021], receiving a user selection of the link); and
responsive to the input, causing display of the stored image (Orth, Figs. 4-5, [0021]-[0023], a second component/image 123 is displayed in response to user selects the link).
However, Orth does not teach failing to identify any image in the plurality of images including a view of a particular object of the greatest number of objects in the first image; and in response to searching a database of stored images.
Bourdev teaches failing to identify any image in the plurality of images including a view of a particular object of the greatest number of objects in the first image (Bourdev, col.9, line 45 – col.10, line 53; cannot find picture of a person with small size); and in response to searching a database of stored images (Bourdev, col.9, line 45 – col.10, line 53; search picture of a person with large size).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bourdev’s teaching into Britton and Orth’s teaching to include failing to identify any image in the plurality of images including a view of a particular object of the greatest number of objects in the first image; and in response to searching a database of stored images, since the combination would have facilitated the user to find and link to a best corresponding image based on combination of search criteria, such as number and size of each object in the image as Bourdev disclosed.
Regarding Claims 12, 15 and 18, these are method claims performing by the system Claims 1, 6, and 10 respectively and are rejected under the same rationale.
Regarding Claim 20, this is a non-transitory computer readable storage medium claim, which is corresponding to the system Claim 1.  Therefore, it is rationally rejected for the same reason as the system Claim 1.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Orth, Bourdev and Britton as applied in Claims 6 and 15 above, and further in view of Dollens, US 20140052549.
Regarding Claim 3, which is dependent on Claim 1, Dollens teaches the operations further comprising: in response to determining the second view of the object is more detailed than the first view of the object, associating the second link to the third image with the object in the first image (Dollens, fig.11; [0115], [0120]-[0125], [0145]-[0147]; associating a link to images with more detailed information with an object in a first image for further detailed information).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Dollens’ teaching into Britton, Bourdev and Orth’s teaching to include in response to determining the second view of the object is more detailed than the first view of the object, associating the second link to the third image with the object in the first image, since the combination would have facilitated the user to navigate different views of detailed image from a first image as Dollen disclosed.
Regarding Claim 14, this is a method claim performing by the system Claim 3 and is rejected under the same rationale.  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orth, Bourdev and Britton as applied in Claims 6 and 15 above, and further in view of Issler, US 20080288855.
Regarding Claim 7, which is dependent on Claim 6, Issler teaches wherein the determining the category comprises determining a category of a product listing on an ecommerce website that includes the first image (Issler. Abstract, Fig. 8, [0049]; a system for delivering information related to a product comprising determining a category of a product listing on a webpage that includes the first image).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bourdev’s teaching and Orth’s teaching to include determining the category comprises determining a category of a product listing on an ecommerce website that includes the first image, since the combination would have facilitated Orth’s system to provide a greater amount of information about a product and competing products while using fewer webpages or with less navigation as Issler suggested in paragraph [0005].
Regarding Claim 16, this is a method claim performing by the system Claim 7 and is rejected under the same rationale.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Orth,  Bourdev and Britton as applied in Claims 6 and 15 above, and further in view of Foy et al., US 2012/0151398
Regarding Claim 17, which is dependent on claim 12, Bourdev teaches the operation further comprising: 
evaluating a second plurality of images to identify a second plurality of objects, wherein each of the second plurality of images includes at least one object of the second plurality of objects (Bourdev, col.6, lines 48-61; col.8, lines 51-67; searching pictures with number of people and a predetermined size/dimension);
based on the evaluation, determining that no image of the second plurality of images includes a greatest quantity of objects of the second plurality of objects and that all images of the second plurality of images are of equivalent size (Bourdev, col.6, lines 48-61; col.8, lines 51-67; when there is no picture meets the search criteria of number of people and meet the predetermined size/dimension);
in response to the determining, reducing a size of each of the images of the second plurality of images by a factor equal to a total number of images in the second plurality of images (Bourdev, col.9, line 45 – col.10, line 53; searching pictures using reference image comprising reducing size of each image using “shrink” button or drag technique);
generating a conglomerate image by including each of the images with reduced size into the conglomerate image (Bourdev, fig.4; col.9, line 45 – col.10, line 53; creating reference image 412 including each of the images in shrink size);
associating links with the conglomerate image at locations in the conglomerate image corresponding to each of the reduced size images, wherein each link is directed to its corresponding image in the second plurality of images (Bourdev, col.9, line 45 – col.10, line 53; inserting tags to each reduced size objects in the reference image, wherein the tag associated to its corresponding image); and 
causing display of the conglomerate image (Bourdev, fig.4; displaying image 412).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bourdev’s teaching into Britton and Orth’s teaching to include determining that no image of the second plurality of images includes a greatest quantity of objects of the second plurality of objects and that all images of the second plurality of images are of equivalent size; reducing a size of each of the images of the second plurality of images by a factor equal to a total number of images in the second plurality of images; generating a conglomerate image by including each of the images with reduced size into the conglomerate image; associating links with the conglomerate image at locations in the conglomerate image corresponding to each of the reduced size images, wherein each link is directed to its corresponding image in the second plurality of images; and causing display of the conglomerate image, since the combination would have facilitated the user to find and link to a corresponding image based on combination of search criteria, such as number and size of each object in the image as Bourdev disclosed.
However, Orth and Bourdev do not teach receiving input selecting on of the associated links, and displaying an image of the second plurality of images in a reduced size at the location of the selected link.
Foy teaches receiving input selecting on of the associated links, and displaying an image of the second plurality of images in a reduced size at the location of the selected link (Foy, [0031], [0043]; selecting a tag associated with an image; and displaying thumbnail/icon image when a tag from contact database).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Foy’s teaching into Bourdev, Britton and Orth’s teaching to include receiving input selecting on of the associated links, and displaying an image of the second plurality of images in a reduced size at the location of the selected link, since the combination would have facilitated the user to tag the image via keyword and thumbnail/icon from different databases as Foy disclosed.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Orth, Bourdev and Britton as applied in Claims 2 and 13 above, and further in view of Wang et al., US 20110105194.
Regarding Claim 11, which is dependent on Claim 2, Wang teaches the operations further comprising:
determining a relative location of the object in the first image of the plurality of images with respect to the location of the object in at least the second image and the third image of the plurality of images (Wang, Fig. 4b-4c, paragraphs [0057]-[0062], show and disclose a method for displaying a main image comprising selectable objects comprising each one of the objects images (Fig. 4b elements 424a-424d, paragraph [0061]) comprises a version of the selected selectable object, for example each of the object images comprise the same photographic object that is associated with the selected object in the main image (paragraph [0061]), which means the position of each of the objects in the object images should appear to be relative with respect to the selected object in the main image (Fig. 4b));
based on the relative locations of the object, determining an ordering of at least the second image and the third image of the plurality of images  (Wang, Fig. 4b-4c, paragraphs [0023], [0061]-[0062], show and disclose based on the version of the selected selectable object where each of the object images comprise the same photographic object that is associated with the selected object in the main image (paragraph [0061]) , displaying the object images in an order that may pertain to at least one factor or may be user defined (paragraph [0023]) , which means including the ordering of the object images can start from the main image (Fig. 4b); 
based on the ordering, associating a traversal link at each of a right edge and a left edge of the second image and the third image of the plurality of images, wherein selection of the traversal link at the right edge of an image causes a subsequent image to be displayed, wherein selection of the traversal link at the left edge of an image causes a preceding image to be displayed, and wherein selection of the traversal link at the right edge of a last image causes display of the first image (Wang, Fig. 4b-4c, paragraphs [0061], show and disclose receiving a user to scrolling the entire set of object images such that if a user operates a "left" navigation actuator (Fig. 4b elements 426a) the displayed object images ((Fig. 4b elements 424a-424d) may be shifted one step to the left, and if a user operates a "right" navigation actuator (Fig. 4b elements 426b) the displayed object images (Fig. 4b elements 424a-424d) may be shifted one step to the right).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Wang’s teaching into Britton, Bourdev and Orth’s teaching to include determining a relative location of the object in the first image of the plurality of images with respect to the location of the object in at least the second image and the third image of the plurality of images; based on the relative locations of the object, determining an ordering of at least the second image and the third image of the plurality of images, displaying the object images in an order that may pertain to at least one factor or may be user defined; and based on the ordering, associating a traversal link at each of a right edge and a left edge of the second image and the third image of the plurality of images, wherein selection of the traversal link at the right edge of an image causes a subsequent image to be displayed, wherein selection of the traversal link at the left edge of an image causes a preceding image to be displayed, and wherein selection of the traversal link at the right edge of a last image causes display of the first image, since the combination would have improved usage of the available display screen area of the display of the mobile communications device, and provide a user-friendly and intuitive way of searching for image objects in the mobile communications device as Wang suggested in paragraph [0033].
Regarding Claim 19, this is method claims, which is corresponding to the system Claim 11.  Therefore, it is rationally rejected for the same reason as the system Claim 11.

Response to Arguments
Applicant's arguments filed on05/12/2021 have been fully considered but they are not persuasive. 
	Applicants mainly argues with respect to claim 1 that: “Orth fails to teach or suggest, inter alia, “determining that at least a second image of the plurality of images includes a first view of an object of the greatest quantity of objects in the first image,” “determining that at least a third image of the plurality of images includes a second view of the object of the greatest quantity of objects in the first image,” “associating a first link with the object of the greatest quantity of objects in the first image, wherein the first link is directed to the second image,” and “associating a second link with the first view of the object in the second image, wherein the second link is directed to the third image, wherein a display order of the first view of the object and the second view of the object is determined by associating the first link with the first image and the second link with the second image,” as recited in claim 1 (emphasis added)” (Remarks, pages 14-15); and “Bourdev fails to teach or suggest, at least, determining a first image having a greatest number of objects from among a plurality of images, determining a second image includes a first view of an object in the first image, and determining a third image includes a second view of the object in the first image. Nor does Bourdev describe associating a first link with the object in the first image, where the first link is directed to the second image, and associating a second link with the object in the second image, where the second link is directed to the third image” (Remarks, pages 15-16).
Examiner respectfully disagrees.  Orth teaches linking each of components in a first image to corresponding second larger, identical or different images (Orth, [0001], [0019]).  Bourdev teaches “determining that at least a second image of the plurality of images includes a first view of an object and determining that at least a third image of the plurality of images includes a second view of the object” by searching a particular image in different user-specified sizes/views (Bourdev, fig.4, box 420 and 422). Besides, newly found reference Britton teaches a first link from an object in first image to a second image; a second link from an object in the second image to third image; and displaying the first and second views when selecting first link and second link (Britton, figures 11-13; [0041], [0083]-[0085]) which are perfectly match to the claimed language of “associating a second link with the first view of the object in the second image, wherein the second link is directed to the third image, wherein a display order of the first view of the object and the second view of the object is determined by associating the first link with the first image and the second link with the second image”. Therefore, the combination of Orth, Bourdev and Britton teaches the claimed limitations of claim 1.
It is also noted that “a first image of the plurality of images includes a greatest quantity of objects of the plurality of objects” cannot determined in case of each of the plurality of images includes one object of the plurality of objects as rejected in 112 issue above.  Therefore, the rest limitations of claim 1 cannot occurs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laff, US 20060150099 teaches a method for displaying enlarged image.
Kawai, US 20110126138, [0036] teaches zoomed-in view of linked area of an image.
Ryu et al., US 20110251903, [0032] teaches providing similar images to image of selected product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/            Primary Examiner, Art Unit 2177